DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wired connection that enables an exchange of control signals between the motor and a control station must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “A wheel, comprising: a frame mount configured to connect the wheel to a vehicle frame; a rotation point about which the wheel rotates, wherein rotational motion of the wheel is translated to linear motion of the vehicle frame through the frame mount” recited in claim 1 was not described in the specification of the original disclosure (i.e., the original disclosure of parent application 16/374890, this application being filed as a continuation of said parent application).
No single originally disclosed embodiment includes the features recited in claims 1 and 8. The only embodiments that have a control station (i.e., an operator’s control station) as recited in amended claim 1 are the embodiment shown in Figs. 72-74 and the embodiment shown in Fig. 82, and neither of those embodiments includes a suspension element (i.e., 26 – see Fig. 54) positioned inside the inner volume of the wheel, as recited in claim 8. Thus, an invention having a combination of the features of claims 1 and 8 was not described in the specification.
No single originally disclosed embodiment includes the features recited in claims 1 and 12. The only embodiments that have a control station (i.e., an operator’s control station) as recited in amended claim 1 are the embodiment shown in Figs. 72-74 and the embodiment shown in Fig. 82, and neither of those embodiments includes an access panel (i.e., 24 – see Figs. 56 and 57) through which the motor is made accessible, as recited in claim 12. Thus, an invention having a combination of the features of claims 1 and 12 was not described in the specification.
No single originally disclosed embodiment includes the features recited in claims 1 and 13. The only embodiments that have a control station (i.e., an operator’s control station) as recited in amended claim 1 are the embodiment shown in Figs. 72-74 and the embodiment shown in Fig. 82, and neither of those embodiments includes a quick-access cap (i.e., 23 – see Figs. 56 and 57) that provides access to the motor, as recited in claim 13. Thus, an invention having a combination of the features of claims 1 and 13 was not described in the specification.
The limitation recited in claim 17 was not described in the specification of the original disclosure (i.e., the original disclosure of parent application 16/374890, this application being filed as a continuation of said parent application). That is, the specification does not describe a wheel having the features of claim 1 wherein the control station is provided in another wheel (as recited in claim 17).
Claim Rejections - 35 USC § 102
Claims 1-3, 8-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehfeld (US 3,016,967). Rehfeld discloses a wheel 4, comprising: a frame mount (76, and also, optionally, 63) configured to connect the wheel to a vehicle frame 5; a rotation point about which the wheel rotates, wherein rotational motion of the wheel is translated to linear motion of the vehicle frame through the frame mount; and a motor 77 positioned inside an inner volume of the wheel such that the wheel rotates about the rotation point and the motor. A control station is mounted to the vehicle frame (Figs. 1 and 2). The limitation that a wired connection enables an exchange of control signals between the motor and the control station is implicitly disclosed by Rehfeld, since an exchange of control signals between the motor and the control station is inherent to the vehicle, such an exchange must be via a wired connection or via a wireless connection, and at the time of the invention of Rehfeld (i.e., in 1959), such exchanges were typically done via a wired connection rather than a wireless connection. The motor comprises a hub motor (Fig. 4). At least a portion of the motor is positioned below the rotation point (Figs. 1, 4 and 5). A suspension element (e.g., fixed shaft 63) is positioned inside the inner volume of the wheel. The wheel is releasably connected to the vehicle frame (implicit). The rotation point passes through a central axis of the wheel, and the motor is mounted off-axis from the central axis (Figs. 1, 4 and 5). 
Claim Rejections - 35 USC § 103
Claims 4-7, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rehfeld (US 3,016,967) in view of Trigg et al. (US 5,755,304). Rehfeld teaches the limitations of claim 3, as explained above. Rehfeld further teaches a control unit, wherein the control unit provides control signals to the motor (column 3, lines 38-46), and wherein at least a portion of the control unit is positioned below the rotation point (i.e., the control unit is “contained in the housing 83” (column 3, lines 41-42), and the housing 83 is positioned below the rotation point – see Fig. 5). Rehfeld further teaches an energy source 41, wherein the energy source provides electrical energy to the motor, and wherein the energy source is positioned below the rotation point (Fig. 5). Rehfeld does not teach that the control unit and the energy source are positioned inside the inner volume, and Rehfeld does not teach a cover (as in claim 15), an access panel (as in claim 12) or a quick-access cap (as in claim 13). Trigg teaches a control unit 45 and an energy source 46 that are secured within an inner volume 42 of a wheel 21. A cover (43 and/or 115) is positioned along a boundary of the inner volume. Said cover may also be considered an access panel (as in claim 12) and/or a quick access cap (as in claim 13). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to position the control unit and the energy source of Rehfeld within the inner volume of the rear wheel, according to the known technique taught by Trigg, in order to make the drive assembly more compact (column 1, lines 40-43) and in order to offer “the possibility of being able to offer the wheel and its drive as a separate accessory…so that it can be utilized with a wide variety of vehicles.” (Column 2, lines 28-40). Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to position the energy source and the motor control unit of a vehicle as taught by Rehfeld within the inner volume of the rear wheel, according to the known technique taught by Trigg, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04 (VI)(C). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a cover / access panel / quick-access cap as taught by Trigg for a rear wheel assembly as taught by Rehfeld in order to protect the components within the rear wheel assembly (e.g., from theft or tampering via a lock 121 – column 8, lines 6-8) and in order to make the vehicle more aerodynamic. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rehfeld (US 3,016,967) in view of Radtke et al. (US 2005/0067207 A1). Rehfeld teaches the limitations of claims 1 and 10, as explained above. In Rehfeld, the motor is offset from the rotation point and configured to drive the wheel (Figs. 4 and 5). Rehfeld does not teach that at least one gear (and in particular, a spur gear – see claim 14) couples the motor to the wheel. Radtke teaches a motor (e.g., 311, 411, 611) that is coupled to a wheel via at least one spur gear (e.g., 362, 367, 462, 467, 562, 567, 662, 667). Radtke teaches that a gear drive is a known equivalent of a chain drive (paragraphs 00179, 0185, 0191 and 0197). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute a gear drive as taught by Radtke for a chain drive as taught by Rehfeld, since the simple substitution of a known equivalent drive (i.e., a gear drive) as taught by Radtke for a known equivalent drive (i.e., a chain drive) as taught by Rehfeld would have yielded the predictable result of similarly providing power transfer from the motor to the wheel. See MPEP §2143(I)(B), MPEP §2144.06 and MPEP §2183.
Response to Arguments
	Applicant’s amendments did not overcome the 35 U.S.C. 112(a) rejection of claim 1, and no arguments were presented with respect to that rejection.
Applicant's arguments filed on November 28, 2022 with respect to the 35 U.S.C. 102(a)(1) of claim 1 over Rehfeld (US 3,016,967) have been fully considered but they are not persuasive. Applicant argues:
Independent claim 1 has been amended to recite features not found in the cited references. In particular, independent claim 1 has been amended to recite, inter alia, a wired connection that enables an exchange of control signals between the motor and a control station. Applicant respectfully submits that such a feature is not found in the cited references of Rehfeld, Trigg, or Radtke. Indeed, Rehfeld makes no mention of a wired connection enabling an exchange of control signals as recited in claim 1. Trigg and Radtke appear to be similarly deficient in that neither references teaches, suggests, or describes a wired connection enabling an exchange of control signals as recited in claim 1. 

The limitation that a wired connection enables an exchange of control signals between the motor and a control station is implicitly disclosed by Rehfeld, since an exchange of control signals between the motor and the control station is inherent to the vehicle, such an exchange must be via a wired connection or via a wireless connection, and at the time of the invention of Rehfeld (i.e., in 1959), such exchanges were typically done via a wired connection rather than a wireless connection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614